Citation Nr: 1732060	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left eye macular degeneration.

2.  Entitlement to service connection for a left eye disorder, to include macular degeneration.

3.  Entitlement to service connection for a right eye disorder, to include macular degeneration.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record.

In July 2014 and August 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Subsequently, in a November 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That decision constitutes a full grant of benefits for those issues.  Therefore, the claim of service connection for and an acquired psychiatric disorder are no longer on appeal.  The case has since been returned to the Board for appellate review of the remaining issues on appeal.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for left eye macular degeneration.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  The evidence received since the August 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for left eye macular degeneration.

3.  A left eye disorder did not manifest in service and is not otherwise related to the Veteran's military service or to a service-connected disability.

4.  A right eye disorder did not manifest in service and is not otherwise related to the Veteran's military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for left eye macular degeneration is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  The evidence received since the August 2005 rating decision is new and material, and the claim for service connection for left eye macular degeneration is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  A left eye disorder, to include macular degeneration, was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  A right eye disorder, to include macular degeneration, was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veteran receives Social Security Administration (SSA) benefits, the evidence of record does not show that these SSA payments are for disability compensation.  Specifically, on the January 2005 Application for Compensation, the Veteran noted that he did not claim or receive disability benefits from SSA.  Additionally, at the January 2015 hearing, the Veteran again reported that he was not receiving any Social Security disability benefits.  See Bd. Hrg. Tr. at 53.  Furthermore, given the Veteran's age, under 42 U.S.C. § 402, any SSA disability award is automatically converted to "old age" benefits by the time an individual turns 65.  Further, Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  See 68 F.R. 71210 (December 22, 2003).  The Veteran is 86 years old.  Thus, there is no duty to attempt to secure any records from SSA.  

Neither the Veteran nor his representative has raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The disorders at issue are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  New and Material Evidence 

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In an August 2005 rating decision, the RO denied service connection for left eye macular degeneration (claimed as eyes burned by welding and eye injuries due to exposures to jet fuels).  In that decision, the RO observed that the Veteran's service treatment records did document treatment for possible flash burns from welding, but also noted that no further treatment or complaints were documents.  A separation examination also did not reveal any diagnosis of continuing eye problems.  The RO also indicated that private hospital records dated in October 1989 documented that he had flash burns to the eyes following a welding incident at his home after service.  He had a current diagnosis of wet macular degeneration in the left eye, but there was no medical opinion relating that disorder to his military service.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance. Therefore, the August 2005 rating decision is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 2005 rating decision, the evidence of record included the Veteran's service treatment and personnel records, VA treatment records, and statements from the Veteran.

The evidence received since the August 2005 rating decision includes a September 2013 letter from a registered pharmacist suggesting a relationship between the Veteran's deteriorating vison and the increasing complexity of his medication regime, to include medication taken for his now service-connected PTSD.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and a service-connected disability), and could reasonably substantiate the claim was it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for left eye macular degeneration is reopened.
II.  Service Connection

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a right or left eye disorder, to include macular degeneration, cataracts (post-operative), and posterior vitreous detachment.

The Veteran has contended that the loss of vision in his eyes is a result of welding during his military service and/or is caused or aggravated by various medications used to treat his service-connected disabilities. 

The Veteran's service treatment records indicate that he sustained a flash burn from welding in August 1955.  It was noted that his left eye was worse than his right eye.  His eyes were washed with boric acid and mineral oil.  However, at his November 1955 separation examination, his eyes were normal, and his visual acuity was 20/20. 

After service, the Veteran was treated for another welding burn to both eyes at a private hospital in October 1989.  

VA and private treatment records indicate the Veteran has macular degeneration in both eyes, along with cataracts (post-operative) and posterior vitreous detachment.  

In addition, the Veteran submitted a September 2013 statement from a pharmacist indicating there is a common adverse effect found in his current medication regimen.  The pharmacist noted that blurred vision is a possible adverse effect of 10 of the medications presented.  He further stated that the Veteran's vision declined dramatically from September 16, 2011, to August 19, 2013, as seen in his progress notes.  The pharmacist stated that, although blurred vision can be secondary to the disease states themselves, the increasing complexity of the Veteran's  medication regimen over this time period should be considered a contributing factor to the Veteran's deteriorating vision until proven otherwise.  

Additionally, the record contains a December 2014 VA medical opinion by an optometrist addressing the effects of the Veteran's medications on his macular degeneration.  After reviewing the claims file, to include the Veteran's contentions and the September 2013 pharmacist statement, the VA optometrist concluded that with his spectrum of knowledge and extensive literature, textbook, and pharmacology drug guide reviews, it was his opinion that all 10 medications listed by the pharmacist and the 3 medications specifically claimed by the Veteran had absolutely zero effect on macular degeneration.  The optometrist also stated that he fully understood the difference between blurred vision as a side effect of a medication and visual acuity loss related to macular degeneration progression and concluded none of the claimed medications cause macular degeneration based on side effect profiles, case studies, or literature review.  

Additionally, the December 2014 optometrist noted that the gap in the Veteran's treatment at Retina Consultants was concurrent with his stated hospitalization and vision getting worse in July 2012.  He noted that he spoke with Retina Consultants and reviewed the Veteran's record of attendance, which indicated that the Veteran cancelled multiple appointments in the 14-month gap in treatment.  The optometrist noted that, when a person fails to continue treatment with his or her retina specialist for the wet form of macular degeneration, the individual is at extremely high risk of progression of macular degeneration and further irreversible vision loss.  In other words, the Veteran's macular degeneration had progressed while he was absent from follow-up at Retina Consultants and his vision decreased as a result.

At the June 2015 Board hearing, the Veteran reported that he worked in a fabrication shop in service during which he cut and welded metal.  He stated that he was provided a pair of sunglasses and gloves for protection when he was welding.  He also reported that he had problems with his eyes while in service and was provided drops several times.  He further testified that he continued to have problems with his eyes after he got out of service.  The Veteran reported that he received treatment for his eyes approximately five years after service or a little bit longer, but he did not really remember.  In addition, he stated that he continued welding when he got out of service and wore a helmet.  He also reported sun exposure, but noted that he always tried to wear sunglasses.   

The Veteran was afforded a VA eye conditions examination in August 2016.  The VA examiner noted diagnoses of exudative age-related macular degeneration (ARMD), both eyes, end stage, currently not active; legal blindness secondary to ARMD, both eyes; and pseudophakia (post-operative cataracts), both eyes.  After noting the Veteran's in-service and post-service examinations and welding incidents, the VA examiner concluded that the diagnosis of macular degeneration in the left eye and right eye was less likely than not (less than 50 percent probability) incurred in or caused by the welding accident to the eyes during service.  

The August 2016 VA examiner also stated that it was highly unlikely, if not impossible, that these incidents resulted in ARMD.  In so doing, he explained that ARMD is expected to occur with age, and in fact, all people will eventually develop the condition to at least some degree.  It may occur earlier or later in life depending on genetic factors and individual susceptibility, and its onset may be influenced by some environmental or health factors, including nutrition, physical alcohol use, and smoking.  (Source: various, including textbooks, AAO, AOA, American Macular Degeneration Organization, Mayo Clinic.)  

The August 2016 VA examiner further explained that the health of the macula can be influenced by other factors as well, including exposure to ultraviolet (UV) light such as would be experienced with a welding flash burn.  UV light, as well as many other wavelengths of light, is emitted as part of the welding process.  A "flash burn" is said to occur when a person is exposed to a welding arc without proper protection.  UV light will damage the surface of the eye (cornea and conjunctiva), resulting in redness, irritation or pain, light sensitivity, and even transient decreased acuity.  This is the same process by which a person receives a "sunburn."   Due to the rapid healing properties of the eye, a flash burn typically resolves much more quickly than a sunburn.  The eye may heal within 24 to 48 hours, whereas a sunburn may take several days.  A welding flash burn occurs on the front surface of the eye only, which is comprised of the cornea and conjunctiva.  The retina (and specifically the macula) is located at the back of the eye, and there are multiple tissue layers in front of the macula that resist the transmission of the UV energy to the macula.  Specifically, the cornea and the lens are the chief structures preventing "flash burn" by UV light to the macula.  The examiner indicated that there is very little, if any, evidence in the literature to suggest that ARMD is caused by the impingement of UV light on the macula during an episode of "welding flash burn". (Sources: NIH, textbooks, various citations in available  literature.)  

The August 2016 VA examiner further stated that there are cases, however, of acute macula damage when a person is exposed to ultraviolet light.  In these cases the amount of UV light is higher, and it is accompanied by other high intensity wavelengths including infrared (IR) energy.  This type of damage may occur when a person stares at the sun or other high energy source for an extended amount of time.  Exposure to this type of energy will result in acute macular damage with immediate decrease in central vision.  The appearance of the damage may have a passing resemblance to early forms of ARMD, but the etiologies are completely different.  With acute exposure sufficient to cause immediate macular damage, the vision will be reduced at the time of exposure and is not likely to improve.  Multiple studies have concluded that exposure to welding arc sufficient to cause 'flash burn' does not produce maculopathy in the acute sense, nor does exposure at that level have significant energy to result in macular degeneration.  Rather, exposure to energy levels sufficient to produce maculopathy will cause an immediate and generally permanent vision reduction.  References include studies performed by the National Institutes for Health (NIH), a study published in the Canadian Journal of Ophthalmology, and a study published by Maier, et al, in the International Archives of Occupational Environmental Health in 2005, as well as material in textbooks and other literature sources.  The VA examiner noted that, in the 2005 study, it was concluded that the welding group as a whole possessed better visual acuity than the non-welding control group.  No reason was elicited, but that finding demonstrates that people who have welded for many years retain good visual acuity, suggesting it is unlikely that a person who experienced a single known arc flash while in service and second arc flash in civilian life many years later will develop macular degeneration as a result of those flashes.

Additionally, the August 2016 VA examiner stated that there was abundant evidence in the literature which demonstrated that repeated exposure to welding arc over many years can cause a particular type of cataract.  There are multiple types of cataracts (cataract refers to a decrease in clarity of the eye's natural lens), and the one known to be caused by such exposure is called a "posterior subcapsular " cataract (PSC), sometimes called a "welder's cataract."  The examiner stated that  nearly all cataracts (except for the traumatic and other unusual varieties) are caused by the aging process, including the PSC.  It is expected that all people will ultimately develop cataracts, and signs of a cataract are often present in the fifth decade of life, although they may take longer to occur, or may be present at birth.  The examiner stated concluded that, given this Veteran's age at the time of his surgery, it was statistically highly likely that he would have developed age-related cataracts, possibly even PSCs.  He further noted that, although the available record did not state the specific varieties of cataracts present at the time of surgery, the probability that those cataracts (even if they were PSCs) developed as a result of a welding flash burn received in 1955 or even the flash burn mentioned in 1989 was exceptionally small.  

Further, the August 2016 VA examiner stated that a vitreous detachment is said to occur when an anchor point connecting the vitreous to the retina fails and the vitreous is free to move about in the local area.  A "floater" may be perceived under certain circumstances when this occurs.  When the detachment occurs in the back of the eye (meaning the vitreous becomes unattached from the optic nerve head), the person is said to have experienced a posterior (meaning back of the eye) vitreous detachment.  This phenomenon is expected to occur in every eye as people age, but the mean age for its occurrence is between age 50 and 60.  The examiner concluded that it is not recognized as a pathology, but rather a natural occurrence.  The patient does not experience loss of vision (although a "floater" may be present in the area for months or even years), and no treatment is indicated.

The August 2016 VA examiner further noted the Veteran's medications and the conditions they are used to treat, as well as the pharmacist's statement of record.   However, the examiner stated that it should be noted that "affecting vision" is not the same as "causing macular degeneration."   Although the mechanisms are different for the various medications, side effects of these medications most often affect either the ability of the eye to focus precisely or affect the hydration (shape) of the lens or cornea (which will affect focus).  These are known side effects, and they are generally relatively minor.  The effects on vision stop after the medicine has been discontinued.  However, the examiner noted, as stated by a VA optometrist, that these medications do not alter vision via damage to the retina (or macula).  They do not have a mechanism of action which would alter the physiology or anatomy of the macula in any way that would initiate macular degeneration. (Sources: numerous, including textbooks and Drug Facts.)  Therefore, the examiner concluded that, based on references cited including drug use, mechanism of action, and known side effects, it was his opinion that it was unlikely that the Veteran's medications caused or permanently aggravated the loss of vision in his left eye.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims for left and right eye disorders, to include macular degeneration, cataracts (post-operative), and posterior vitreous detachment.

On review, the Board finds that the Veteran's eye disorders did not manifest in service.  While the Veteran's service treatment records show that he sustained a flash burn from welding in August 1955, his November 1955 separation examination noted that his eyes were normal, and his visual acuity was 20/20.  In other words, the normal findings of the eyes at separation indicate that any vision problems noted during the treatment following the welding incident were subsequently resolved by the time the Veteran separated from service.  These findings are consistent with the August 2016 VA examiner's discussion of a flash burn, which was noted to damage the surface of the eye, resulting in redness, irritation or pain, light sensitivity, and even transient decreased acuity; however, due to the rapid healing properties of the eye, a flash burn typically resolves within 24 to 48 hours.  Additionally, as the examiner noted, if the Veteran was exposed to UV light accompanied by high intensity wave lengths sufficient to cause immediate macular damage, the vision would be reduced at the time of exposure and not likely to improve.  

There is also no evidence of a right or left eye disorder immediately following the Veteran's separation from service or for many years thereafter.

In addition to the lack of evidence showing that an eye disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not relate any current eye disorder to the Veteran's military service, including the in-service welding incident.  The December 2014 and August 2016 VA examiners fully addressed the etiology of the Veteran's left and right eye disorders and considered the medical evidence of record, as well as the Veteran's lay statements.  The Board affords substantial probative weight to these opinions, as there were based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinions are also supported by rationale with references to medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Specifically, the August 2016 VA examiner concluded that the Veteran's left and right eye disorders were less likely than not (less than 50 percent probability) incurred in or caused by the welder accident to eyes during service.  In regard to macular degeneration, the examiner noted that it is expected to occur with age, and in fact, all people will eventually develop the condition to at least some degree.  Additionally, the examiner noted that there is very little if any evidence in the literature to suggest that ARMD is caused by the impingement of UV light on the macula during an episode of "welding flash burn."  In regard to cataracts, the examiner noted that nearly all cataracts (except for the traumatic and other unusual varieties) are caused by the aging process.  The examiner concluded that, given the Veteran's age at the time of his surgery, it was statistically highly likely that he would have developed age-related cataracts, possibly even PSCs.  The examiner also stated that the probability that the Veteran's cataracts (even if they were PSCs) developed as a result of a welding flash burn received in 1955 or even the flash burn mentioned in 1989 is exceptionally small.  In regard to a vitreous detachment, the examiner noted that this phenomenon is expected to occur in every eye as people age, and the mean age for its occurrence is between age 50 and 60.  It is not recognized as a pathology, but rather a natural occurrence.

Lastly, the examiner noted that the Veteran's medications do not alter vision via damage to the retina (or macula).  Therefore, the examiner concluded that it was unlikely that the Veteran's medications caused or permanently aggravated the loss of vision.  Additionally, the December 2014 VA optometrist concluded that it was his opinion that all 10 medications listed by the pharmacist and the 3 medications claimed specifically by the Veteran had absolutely zero effect on macular degeneration; the Veteran's macular degeneration had progressed while he was absent from follow-up treatment at Retina Consultants, and his vision decreased as a result.

To the extent the Veteran and his representative have opined that his current left and right eye disorders are related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific opinions of the December 2014 and August 2016 VA examiners are of greater probative weight than the more general lay assertions in this regard.  Additionally, the VA optometrists' medical opinions are more probative than the September 2013 pharmacist statement, as they are medical providers  who have training, knowledge, and expertise specifically on the eyes, which they relied on to form their opinions.  They also provided thorough rationales and addressed the statement of the September 2013 pharmacist.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.













ORDER

New and material evidence having been received, the claim for service connection for left eye macular degeneration is reopened.  

Entitlement to service connection for a left eye disorder, to include macular degeneration is denied.

Entitlement to service connection for a right eye disorder, to include macular degeneration is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


